Citation Nr: 0006728	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
exostectomy of left os calcis currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from October 1967 to June 
1970.

The veteran's current rating under Diagnostic Code 5271 is 
the highest schedular rating under that code.  Under Esteban 
v. Brown, 6 Vet. App. 259 (1994), different manifestations of 
the same disorder may be rated separately under multiple 
diagnostic codes.  In this case, the most recent Department 
of Veterans Affairs (VA) examination of the veteran's left 
ankle was in September 1996.  The scar was then described as 
well healed, with some tenderness to touch.  In addition, the 
veteran reported in his January 1997 appeal that he cannot 
walk for about 4 to 5 weeks per year.  The record does not 
reflect that the regional office (RO) has considered 
assigning a separate, compensable rating under Diagnostic 
Code 7804 for a tender scar, or that the RO has considered 
whether the assignment of an extraschedular rating under 
38 C.F.R. § 3.321 is appropriate in light of the veteran's 
January 1997 description of his disability, which was not 
indicated earlier.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
ankle disability since June 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected left 
ankle disability.  In particular, the 
examiner should note findings, e.g., 
tenderness, etc., concerning the scar, 
and should also note any limitations of 
function due to pain, e.g., weakened 
movement, excess fatigability, pain on 
movement, swelling, deformity, etc.  The 
claims folder should be made available to 
the examiner.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In particular, the RO should 
consider whether a separate, compensable 
rating is warranted for any service-
connected disability of the ankle, such 
as the scar, and the disabling effect, if 
any, due to pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should also 
specifically consider whether an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




